Citation Nr: 1214352	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  03-32 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating higher than 10 percent for impairment of sphincter control resulting from hemorrhoidectomy, after October 7, 2004.  


REPRESENTATION

Appellant represented by:	David E. Boelzner, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

Appellant and H. F. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 

INTRODUCTION

The Veteran had active military service from February 1962 to February 1965. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas, that granted service connection for hemorrhoids and assigned a noncompensable rating. 

In June 2006, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

In October 2006, the Board remanded this matter to the RO via the Appeals Management Center (AMC) to afford the Veteran a VA examination.  Following the examination, the matter was returned to the Board for appellate consideration. 

In a February 2007 rating determination, the RO changed the initial rating to a noncompensable rating for the period prior to November 17, 2006 and to 10 percent for the period from November 17, 2006, forward. 

In a June 2007 decision, the Board granted an effective date of October 7, 2004, for the 10 percent rating, and otherwise upheld the RO's decision.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court). 

In October 2007, the Veterans Court granted a joint motion of the Veteran and the Secretary of Veterans' Affairs (the Parties) to vacate and remand for readjudication by the Board that portion of the Board's decision that determined that a compensable rating was not warranted for the period prior to October 7, 2004 and that a rating higher than 10 percent was not warranted from October 7, 2004, forward. 

In an April 2008 decision, the Board granted a separate 10 percent disability rating for impairment of sphincter control due to hemorrhoidectomy, for the period from October 7, 2004, forward.  The Board also denied the appeal as to a compensable rating for disability due to hemorrhoids prior to October 7, 2004 and a rating higher than 10 percent for disability due to hemorrhoids after October 7, 2004. 

The Veteran appealed the April 2008 decision and in a March 2010 decision, the Veterans Court set aside the Board's April 2008 assignment of an initial noncompensable rating for hemorrhoids prior to October 7, 2004 and the Board's assignment of a 10 percent rating for impairment of sphincter control resulting from hemorrhoidectomy after October 7, 2004.  

In an April 2011 decision, the Board denied the claim for a compensable disability evaluation for hemorrhoids prior to October 7, 2004.  The Board also denied the claim for a disability rating higher than 10 percent for impairment of sphincter control resulting from hemorrhoidectomy from October 7, 2004.  

In a Joint Motion for Partial Remand, the parties requested that the portion of the Board decision which addressed the issue of a compensable disability evaluation for hemorrhoids prior to October 7, 2004, remain undisturbed.  The parties requested that the portion of the Board decision addressing the issue of a disability rating higher than 10 percent for impairment of sphincter control resulting from hemorrhoidectomy from October 7, 2004, be remanded for action in accordance with the Joint Motion.  

In October 2011, the Court remanded the matter for actions consistent with the Joint Motion.  

The issue of whether a rating higher than 10 percent for disability due to hemorrhoids (as opposed to disability due to a hemorrhoidectomy) after October 7, 2004, is not before the Board. 





FINDINGS OF FACT

From October 7, 2004, forward, disability resulting from hemorrhoidectomy has not resulted in involuntary bowel movements necessitating wearing of a pad.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for impairment of sphincter control resulting from hemorrhoidectomy have not been met for the period after October 7, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7332 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Service connection for hemorrhoids was established by the rating decision that is the subject of this appeal.  As the Veteran perfected an appeal with regard to the assignment of an initial rating following the initial award of service connection, the Board must evaluate all the evidence of record reflecting the severity of the Veteran's disability from the date of grant of service connection to the present.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In this regard, the Board notes that the parties have limited the issue to whether an evaluation in excess of 10 percent is warranted from October 7, 2004.  Nevertheless, this could result in staged ratings; i.e. separate ratings for different time periods from October 7th, 2004.  Id. 

Diagnostic Code 7332 provides ratings based on impairment of sphincter control, with regard to the rectum and anus.  Healed or slight impairment of sphincter control, without leakage, is rated as noncompensable.  38 C.F.R. § 4.114, Diagnostic Code 7332.  Constant slight impairment of sphincter control, or occasional moderate leakage, is rated 10 percent disabling.  Id.  

Important for this case, occasional involuntary bowel movements, "necessitating wearing of pad", are rated 30 percent disabling.  Id.  

Extensive leakage and fairly frequent involuntary bowel movements are rated 60 percent disabling.  Id.  Complete loss of sphincter control is rated 100 percent disabling.  Id.

As there are no reports of fecal incontinence prior to October 7, 2004, Diagnostic Code 7332 is not for application prior to October 7, 2004. 

Subsequent to the October 7, 2004 hemorrhoidectomy, the only other evidence addressing his hemorrhoids, prior to the June 2006 hearing, are reports of pain and bleeding post-operatively.  These reports contain no evidence for assigning a rating higher than 10 percent for sphincter impairment due to hemorrhoidectomy. 

During the June 2006 hearing, the Veteran testified that the primary problem he currently experienced due to his hemorrhoids was fecal incontinence.  Hearing transcript at 3.  He reported that when he awakes in the morning and has to have a bowel movement, if he is not near the bathroom he risks involuntarily defecation.  Id.  

He further testified that he did not have pain from the hemorrhoids, such as that he experienced prior to the hemorrhoidectomy but that he did defecate on himself, as he described it "[n]ot near frequently but sometimes."  Id. at 3-4. 

During VA examination in November 2006, the Veteran reported that multiple episodes of hemorrhoidal bleeding had led him to seek surgical treatment one and one half years earlier.  He stated that after his hemorrhoidectomy his symptoms improved, however, approximately one month prior to the date of the VA examination, he began to experience rectal itching and burning.  He had not had rectal bleeding since the hemorrhoidectomy.  He also reported experiencing approximately 10 episodes of fecal incontinence, specifically as noted by the examiner "if he had loose stools he would have some amount of stool that would leak onto his clothes."  He indicated that this happened if he could not get to the restroom in time.  He also reported that as long as his bowel movements were formed he did not have any problems with incontinence.  

Importantly, the Veteran indicated that he had not worn any absorbent materials for the fecal incontinence; rather, he reported that if he was having a period of loose stools he just stayed at home and then changed his clothes if he had an accident. 

Following physical examination, the examiner stated in the report that "[t]here is normal sphincter tone", providing highly probative medical evidence against the Veteran's claim.  

In the most recent Joint Motion for Remand, the parties noted that the Court had previously requested that the Board fully consider whether the Veteran's alternative behavior of staying home and changing his clothes in the case of fecal incontinence rather than wearing an absorbent pad, nonetheless qualified as "necessitating wearing a pad" under DC 7332.  

The Board has untaken this request several times.  

In this regard, the Board notes that the plain meaning of the word "necessitate" is "1. To make necessary or unavoidable.  2. To compel or require.  WEBSTER'S II NEW COLLEGE DICTIONARY (2001) pg. 731. 

In this case, the Veteran states that he does not wear pads, but he appears to indicate  (though this is not clear) that his disability nevertheless necessitates the wearing of a pad.  This is contrary to the plain language of the law.  If he does not wear a pad then he is not "compelled" to wear a pad.  If he is able to avoid wearing a pad, as he states, then the wearing of a pad is not unavoidable, and, again, his sphincter impairment does not necessitate the wearing of a pad.  The law is usually clear on this point and the Veteran's claim must fail simply on this basis alone, notwithstanding any of the analysis below. 

The argument that the Board should address "alternative behavior" undermines the clear meaning of the regulation.  Simply stated, there are certain clear events that, in and of themselves, cause a veteran to receive additional VA compensation for their service-connected disability.  For example, Diagnostic Code 7703 provides that leukemia with "active disease" or "during a treatment phase" is rated 100 percent disabling.  Nothing more is needed.  The trigger event leads to the 100 percent rating.     

If a generalized "alternative behavior" argument is to be used as a basis to ignore the clear meaning of the regulation, it could provide a basis to question nearly any evaluation of any service connected disability.  

For example, Diagnostic Code 7101 provides ratings for hypertensive vascular disease.  Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling.  One could argue under the "alternative behavior" logic that a veteran should receive a 20 percent evaluation for his or her hypertension notwithstanding the fact that they do not meet these requirements of a 20 percent evaluation became they in engage in "alternative behavior" (they never leave their bed to keep their blood pressure low).  The permutations of this argument are infinite.    

In any event, notwithstanding the above, even if one does not accept the finding that he must wear a pad in order to obtain a 30 percent evaluation, and irrespective of any dictionary, the Board finds that the Veteran is not credible in his assertion that his sphincter impairment necessitates the wearing of a pad but that he has simply chosen to not wear a pad. 

While the parties cite to the November 2006 VA examiner's reporting that the Veteran indicated that he would just stay home when having a period of loose stools and then change his clothes if he had an accident, as evidence in support of the Veteran's claim, the examiner is only reporting what he is being told by the Veteran.  This is not the examiner making an objective finding that the Veteran actually experiences these symptoms.  Moreover, the Veteran is making these statements in conjunction with a claim for an increased disability evaluation.  Furthermore, the Veteran's statements are not supported by any objective medical evidence of record.  There has been no indication in treatment records that have been associated with the claims folder that the Veteran does indeed experience involuntary bowel movements resulting in soiling or such involuntary movements which would necessitate the use of a pad.  

As to the Veteran's testimony, the Board notes that in addition to the objective medical evidence not supporting the Veteran's assertions, the undersigned Veterans Law Judge had an opportunity to observe the Veteran at the time of the hearing.  In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  As between the evidence and his statement that his sphincter impairment does necessitate the wearing of pads, the Board finds his not wearing of pads to be more probative of whether or not his sphincter impairment necessitate the wearing of pads.  His explanation of his sphincter impairment as one necessitating the wearing of a pad is flawed.  Taking all these factors into consideration, the Board finds the Veteran's statements with regard to his involuntary bowel movements and soiling requiring the changing of his clothes to not be credible.

In this regard, it is important to note, in detail, the exact words of the Veteran himself at hearing before the undersigned in June 2006:

The problem I'm experiencing with my hemorrhoids now, is not being able hold my fesses.

Transcript at page three.

At this point at the hearing, he states his argument that he is not able to hold his fesses.  However, he then goes on to state something very different at that same moment in the next sentence:

If, if I'm not-when I wake up in the morning and I have to use the bathroom, if I don't, you know, be near the bathroom and if I had to go somewhere I would go on myself.

Transcript at page three.

The Veteran at this moment is not indicating an inability to control his fesses "necessitating wearing a pad" under DC 7332, but instead indicates a limited ability to control his fesses, requiring that he has to be close to a bathroom, nothing more.  The Veteran is factually describing a ten percent evaluation disability with, at best, constant slight impairment of sphincter control, or occasional moderate leakage.  

Important for this case, occasional involuntary bowel movements, "necessitating wearing of pad", are rated 30 percent disabling, not limited abilities with the control of bowels movement, requiring the Veteran to be close to a bathroom (limited, but functional control).  In this case, the Veteran's own testimony is found by the Board to provide highly probative evidence against his own claim.

The Board has also not failed to consider that a person could be so situated as to have sphincter impairment necessitating the wearing of a pad, but not wear a pad.  This would certainly be the case in an individual whose financial situation was such as to preclude purchasing pads.  Such a person would not have the option of wearing pads, and would have little choice but to endure the problems inherent in involuntary bowel movements, including soiled clothing, bedding, and furniture. This is not the case here.  The Veteran has had the opportunity to ask VA for pads, at no cost, to treat his service connected disability.  The record does not contain any such findings nor does it show that he is so financially destitute to prevent the purchase of pads.

The Board recognizes the Veteran's argument that he simply chooses not to wear pads and to instead stay at home when he has less than solid bowel movements and that, therefore, he meets the requirements for a 30 percent rating.  The regulation does not specify that the necessity of wearing pads applies only to leaving the home.  An involuntary bowel movement, by the inclusion of the word "involuntary" means that the bowel movement would occur despite efforts to maintain control and thus result in soiling regardless of whether the Veteran was at home or away from home (unless the Veteran remained not only at home, but sitting on the commode).  

Although the regulation does not state that the Veteran must wear pads in order warrant the 30 percent rating, the fact that he does not wear pads is compelling evidence that his sphincter impairment is not one "necessitating wearing a pad", beyond the Veteran's own testimony.

In this regard, the Board takes exception with the parties of the joint motion statement that "[w]hile such a choice [soiling himself rather than wearing a pad paid for by the VA] may be 'unbelievable' to the Board, it is nonetheless what the evidence of record shows."  This is not what the "evidence of record shows", it is what the Veteran "reports", nothing more.  The evidence of record shows that the Veteran does not wear pads and at hearing, under oath, clearly indicates a limited ability to control his sphincter requiring the need to be next to a bathroom, nothing more.  The Board had provided the most "detailed" discussion it can in support of its findings to the point that further discussion on this fecal issue is simply unwarranted and a waste of judicial resources.  The Board finds that Veteran's apparent statement that he would soil himself rather than wear a pad to be unbelievable.  This is the factual determination of the Board of Veterans' Appeals based on a review of the evidence and eye-to-eye testimony of the Veteran before the Board of Veterans' Appeals sitting in Waco, Texas.  

While the Board understands the Court's concerns regarding the finding that "necessitating wearing of a pad" - as meaning "wears a pad", the Veteran in this case simply does not need to wear a pad.  This finding is supported by VA examination in November 2006 that reported that "[t]here is normal sphincter tone", providing highly probative medical evidence against the Veteran's claim, as well as the Veteran's own testimony that he has limited control of his sphincter.  Importantly, a veteran with a 10 percent disability, which requires constant slight impairment of sphincter control, or occasional moderate leakage, would be required to "occasionally" change his clothes following the "moderate leakage", as the Veteran has indicated he has done.  

The disability picture painted by the Veteran is one of a person with sphincter impairment resulting in occasional moderate leakage and his impairment of sphincter control is appropriately rated as 10 percent disabling, at best.  His disability does not approximate the criteria for a higher schedular rating.  The Veteran's statements to the contrary are found to be not credible and clearly outweighed by extensive evidence against this claim, including his own testimony.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1).  (related factors include "marked interference with employment" and "frequent periods of hospitalization").  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's sphincter control impairment manifestations are contemplated by the rating schedule.  The disability has also not required any recent periods of hospitalization and there have been no findings of marked interference with employment.  No other exceptional factors have been reported.  

As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996)




Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the VCAA duty to notify was satisfied subsequent to the initial RO decision by way of a letters sent to the Veteran in December 2003, March 2006, and November 2006 that fully addressed all required notice elements.  The December 2003 letter informed the Veteran of what evidence was required to substantiate a service connection claim.  The March 2006 and November 2006 letters informed the Veteran as to how VA assigns disability ratings and effective dates.  These letters each informed the Veteran of his and VA's respective duties for obtaining evidence and asked the him to submit evidence and/or information to the RO.

Although the notice letters were not sent before the initial RO decision in this matter, the Board finds that this error was not prejudicial to the Veteran because the actions taken by VA after providing the notice have essentially cured the error in the timing of notice. Not only has the Veteran been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond, but the RO also readjudicated the case by way of a supplemental statement of the case issued in February 2007, after the notice was provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Furthermore, the Veteran has presented detailed argument and testimony which shows that he knows what is needed to substantiate his claim.  For these reasons, it is not prejudicial to the Veteran for the Board to proceed to finally decide this appeal because any error in the notice did not affect the essential fairness of the adjudication.  See generally Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining application of the rule of prejudicial error in the context of claims for VA benefits). 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service and VA treatment records.  Also of record are treatment reports from prior to 1991 from Kaiser Permanente.  The Veteran was afforded an adequate VA examination in November 2006. 

Neither the Veteran nor his attorney has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A disability rating higher than 10 percent for impairment of sphincter control resulting from hemorrhoidectomy, after October 7, 2004, is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


